Agreement for Promotion, Fulfillment, and Availability of
Pharmaceutical and Prescription Discounts of the County of Luzerne
Program/Comprehensive HealthCare Solutions, Inc.

 

THIS AGREEMENT (the “Agreement”) by and between Comprehensive HealthCare
Solutions, Inc. (“CMHS”) a Delaware Corporation, located at 45 Ludlow Street,
Suite 602, Yonkers, New York 10705 and The County of Luzerne, a Municipal
Corporation (“CLIENT”) , for itself, located at 200 North River Street,
Wilkes-Barre, Pennsylvania 18711 (the “Parties”) is made and entered into as of
this 20th day of April 2005 latest of the signature dates set forth on the
signature page below and shall be effective as of such date (the “Effective
Date”).

WHEREAS, CLIENT is a Municipal Corporation and CLIENT desires to contract with
CMHS for access to its Health Discount Programs to make available to all county
residents and,

 

WHEREAS, CMHS is in the business of providing consumer healthcare savings
programs, support and administration,

 

AND, WHEREAS, CLIENT and CMHS wish to enter into an agreement to make available
the Program to all Luzerne County residents
Therefore, it is agreed as follows:

TERMS

 

1.

The Co-Branded Program:

CMHS shall offer at no charge, the LUZERxNE County prescription discount card
(the “Program”) to county residents of CLIENT as shown in Exhibit “A”. The
parties hereby agree that any changes in services offered in connection with the
Program shall require the parties to execute a written amendment to this
Agreement.

 

2.

Obligations and Expenses of CMHS

2.1        Provide access to the Provider Networks for all eligible members for
participating discounts.

 

2.2        Provide approval process for any materials used for distribution or
marketing of the Program by CLIENT.

 


--------------------------------------------------------------------------------



 

 

5.

Termination/Withdrawal

 

Either Party may terminate this Agreement upon one hundred twenty (120) days
notice if:

 

5.1         The other Party commits a material breach of this Agreement.

 

5.1.1 The other Party files a petition for bankruptcy or is adjudicated as
bankrupt, or a petition in bankruptcy is filed against the other Party and such
petition is not dismissed within one hundred and eighty (180) calendar days, or
the other Party becomes insolvent or makes an assignment for the benefit of its
creditors or an arrangement for its creditors pursuant to any bankruptcy law or
the other Party discontinues its business or a receiver is appointed or the
other Party or its business; or

 

5.2         Survival. Those provisions of this Agreement which by their nature
extend beyond termination or expiration will survive and remain in effect until
all obligations hereunder are satisfied, specifically provisions dealing with
confidentiality, title, indemnification, limitation of liability and payment of
fees shall survive such termination or expiration.

 

6.

Intellectual Property (IP) Rights and Control

 

6.1 CMHS Grant of License. CMHS hereby grants CLIENT an exclusive license during
the Term and any extensions thereof to display CMHS’s trademarks, logos, service
marks and other graphical items in the form, and format and style guidelines
provided by CMHS (“CMHS IP Materials”) on Client’s website and as otherwise set
forth herein.

 

6.2      CLIENT Grant of License. CLIENT hereby grants an exclusive license
during the Term and any extensions thereof to display CLIENT’s trademarks,
logos, service marks and other graphical items in the form, and format and style
guidelines provided. by CLIENT, (“CLIENT IP Materials”) and as otherwise set
forth herein. Any other use or display of CLIENT IP Materials by CMHS shall
require the prior written consent of CLIENT.

 

6.3         Ownership of Intellectual Property by CLIENT. CMHS acknowledges
that, as between it and CLIENT, CLIENT owns or is the licensee of, all right,
title and interest and to all CLIENT trademarks, logos, service marks and other
graphical items in the form, and format and style guidelines provided by CLIENT
(“CLIENT IP Materials”) as of the Effective Date of this Agreement, including
the CLIENT trademarks, except for any CMHS IP Materials displayed on such site.
CMHS understands and agrees that its use of any of the foregoing

 


--------------------------------------------------------------------------------



 

 

CLIENT IP Materials in connection with this Agreement shall not create in it any
right, title or interest, in or to such property, and that all such use and
goodwill associated with any such use of the CLIENT IP Materials shall inure to
the benefit of CLIENT.

 

6.4          Ownership of Intellectual Property by CMHS. CLIENT acknowledges
that, as between it and CMHS, CMHS owns or is the licensee of, all right, title
and interest in and to all IP Rights contained in the CMHS IP Materials,
including the CMHS trademarks, except for any CLIENT trademarks displayed on
such CMHS IP Materials or the Co-Branded site. CLIENT understands and agrees
that its use of any of the foregoing CMHS property in connection with this
Agreement shall not create in it any right, title or interest, in or to such
property, and that all such use and goodwill associated with any such use of the
CMHS IP Materials shall inure to the benefit of CMHS.

 

6.5          Trademark Quality Control. Each Party’s use of the other’s
trademarks on each Parties’ website and other materials and co-branded items
shall be in accordance with such Party’s policies regarding trademark usage. In
the event that a Party determines that its trademarks are being used by the
other Party in a manner that is inconsistent with its standards and reasonably
demonstrates such inconsistency to the other Party, such other Party shall
within thirty (30) days of notice thereafter cure such inconsistency; provided,
however, that if either Party doses not cure such inconsistency within such
period, such Party shall be in breach of this Agreement. Each of the Parties
hereto shall use the other Party’s logos and/or trademarks in accordance with
each Party’s respective trademark and/or logos usage policies and in furtherance
of the purposes of this Agreement.

 

6.6 Protection of Rights and Withdrawal. Each Party may cease use of any IP
Materials of the other Party if the Party, in its sole discretion, determines
that use, display, transmission, or distribution of such the IP Materials of the
other Party would (i) violate or infringe the copyright, trademark or other
rights of any third party, or any other law, court order, Governmental
Regulation or other ruling or any governmental agency or entity, (ii) subject
the Party to any liability, (iii) Jeopardize the Party’s ability to protect its
rights or its property in the manner deemed appropriate by the Party, or (v)
violate any other rights of a third party.

 

7.

Warranties & Indemnification

 

7.1        CMHS represents and warrants that CMHS will provide services in a
good and workmanlike manner and that the following performance standards are
satisfied throughout the term of the Agreement:

 


--------------------------------------------------------------------------------



 

 

8.

Mutual Representations and Warranties

 

8.1         It is a Corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
necessary power and authority (i) to conduct its business in the manner in which
its business is currently being conducted, (ii) to own and use its assets in the
manner in which its assets are currently owned and used, and (iii) to enter into
this Agreement and perform its obligations under this Agreement; and

 

8.2         Its execution and delivery of this Agreement, and the performance of
its obligations and duties hereunder, do not and will not (i) conflict with or
result in any breach of any provision of its certificate of incorporation or
bylaws, (ii) require any filing with, or permit, authorization, consent or
approval of, any Governmental Body, (iii) result in a violation or breach of, or
constitute a default (or give rise to any right of termination, cancellation or
acceleration) undue, any terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which it is a Party or by which any of its properties or assets
may be bound, (iv) violate any order, write, injunction, decree, or Law
applicable to it.

 

 

9.

Infringement Indemnification by CMHS

 

9.1         CMHS will defend or settle any claim against CLIENT, (or third
parties to whom CLIENT is authorized by CMHS to resell or sublicense), that the
Program delivered under this Agreement infringes a patent, copyright, trade
secret, or trademark in the country where the Program is used or sold, provided
CLIENT:

 

9.1.1 Promptly notifies CMHS in writing; and

 

9.1.2 Cooperates with CMHS in, and grants CMHS sole control of the defense or
settlement.

 

9.1.3 CMHS will pay infringement claim (including reasonable attorney and other
professional fees), settlement amounts and court awarded damages. If such a
claim appears likely, CMHS may modify the Program, procure any necessary
license, or replace it.

 


--------------------------------------------------------------------------------



 

 

9.1.4 CMHS Liability Indemnification, CMHS will indemnify and hold harmless
CLIENT against all claims, losses, actual damages (and not special or
consequential damages), liabilities, costs, and expenses, including interest,
penalties, cost of investigation and defense, and reasonable attorney’s and
other professional fees and expenses to the extent such claims, losses and
damages are due to a defect in the Program supplied hereunder or any materials,
labeling, instructions, training or other materials approved or provided by
CMHS. CMHS’s obligation of defense and indemnification hereunder shall include
claims, losses or damages arising from the Customer Services provided by CLIENT
so long as the actions of CLIENT were in accordance with the training provided
by CMHS and/or materials approved by CMHS.

 

9.1.5   CLIENT shall promptly notify CMHS in writing of any claim for
indemnification; provided, however, that failure to give such notice shall not
relieve CMHS of any liability hereunder (except to the extent CMHS has suffered
actual material prejudice by such failure). CLIENT shall tender sole defense and
control of such claim to CMHS. CLIENT shall, if requested by CMHS, give
reasonable assistance to CMHS in defense in defense of any claim. CMHA shall
reimburse the CLIENT for any reasonable legal expenses directly incurred from
providing such assistance, as such expenses are incurred.

 

9.1.6   CMHS shall have the right to consent to the entry of judgment with
respect to, or to otherwise settle, an indemnified claim with the prior written
consent of CLIENT, which consent shall be unreasonably withheld; provided,
however, that CLIENT may withhold its consent if any such judgment or settlement
imposes any un-reimbursed monetary or continuing non-monetary obligation on
CLIENT or does not include an unconditional release of CLIENT and its Affiliates
from all liability in respect of claims that are the subject matter of the
indemnified claim.

 

9.1.7 Remedies Cumulative

 

   Except as otherwise expressly specified herein, the rights and remedies
granted to each Party under this Agreement are cumulative and in addition to,
and not in lieu of, any other rights or remedies that such Party has under the
express terms of this Agreement.

 

10.

Limitation of Liability

 

10.1 EXCEPT IN THE EVENT OF INTENTIONAL WRONGDOING OR A CLAIM PURSUANT TO
INDEMNIFICATION OBLIGATIONS HEREIN, IN NO EVENT SHALL A PARTY TO THIS

 


--------------------------------------------------------------------------------



 

 

AGREEMENT BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION, FOR LOST PROFITS, IN ANY WAY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, EVEN IN THE EVENT SUCH PARTY HAS BEEN ADVISED
AS TO THE POSSIBILITY OF SUCH DAMAGES,

 

11.

Insurance

 

11.1 Throughout the Term, each Party shall procure and maintain at its own
expense, insurance, naming the other Party as an additional insured and an
additional loss payee which insurance must be satisfactory to other Party of the
following types and in the following amounts: at least $1 million in general
liability insurance. All insurance to be maintained by a Party under this
Article 11 shall be with companies licensed to do business in the states in
which the parties do business. Each Party shall furnish to the other Party, upon
request, certificates of insurance or other appropriate documentation (including
evidence of renewal of insurance) evidencing all coverage referenced in this
Article. Such certificates or other documentation will include a provision
whereby thirty (30) days notice must be received by the other Party prior to
cancellation or material alteration of the coverage by either Party or the
insurer in question.

 

 

12.

Miscellaneous

 

12.1 No Joint Venture. The sole relationship between the Parties shall be that
of independent contractors. No partnership, joint venture, or other formal
business relationship is hereby created between the Parties hereto. Neither
Party shall make any warrants or representations, or assume or create any
obligations, on the other Party’s behalf except as may be expressly permitted
hereunder or in writing by such other Party. Each Party shall be solely
responsible for the actions of all their respective employees, agents and
representatives.

 

ARBITRATION: Any disputes or disagreements arising out of or relating to this
Agreement, which cannot be settled by the Parties on a mutually satisfactory
basis, shall be submitted and settled by binding arbitration in the Commonwealth
of Pennsylvania in accordance with the rules and procedures of the American
Arbitration Association. The Parties agree that the arbitration shall

. be instead of any civil litigation and that the arbitrator’s decision and
ruling shall be final and binding. Each Party will bear one-half (1/2) of the
cost of the arbitration filing and hearing fees and one-half (1/2) of the cost
of the arbitrator.

 

12.2 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of conflicts of Law, and with the same force and

 


--------------------------------------------------------------------------------



 

 

effect as if fully executed and performed therein, and the Laws of the United
States of America.

12.3 Amendment of Modification. This Agreement may not be amended, modified, or
supplemented by the Parties in any manner, except by an instrument in writing
signed on behalf of each of the Parties by a duly authorized officer or
representative.

 

12.4 Assignment. CLIENT and CMHS may transfer or assign any rights or delegate
any obligations hereunder to an affiliate, in whole or in part. Otherwise,
neither party shall transfer or assign any rights or delegate any obligations
hereunder to any third party in whole or in part, whether voluntarily or by
operation of law. Any purported transfer, assignment or delegation by either
Party (except with respect to an Affiliate of the Party) shall be null and void
and of no force or effect. An assignment will not relieve a Party to this
Agreement of any obligations under this Agreement, except as otherwise provided
in this Agreement.

12.5 Notices. Any notice or other communication to be given hereunder shall be
in writing and shall be (as elected by the Party giving such notice): (i)
personally delivered; (ii) transmitted by postage prepaid registered or
certified mail, return receipt requested; (iii) deposited prepaid with a
nationally recognized overnight courier service; or (iv) sent by facsimile.
Unless otherwise provided herein, all notices shall be deemed to have been duly
given on (a) the date of receipt (or if delivery is refused, the date of such
refusal) if delivered personally or by courier; (b) three (3) days after the
date of posting if transmitted by mail: or (c) if transmitted facsimile, the
date a confirmation or transmission is received. Either Party may change its
address for purposes hereof on not less than three (3) days prior notice to the
other Party. Notices hereunder shall be directed to, unless otherwise instructed
by the receiving Party:

 

If to CLIENT, to:

If to CMHS, to:

 

Luzerne County Solicitor

Comprehensive Healthcare Solutions

Care of:

45 Ludlow Street

 

Luzerne County Courthouse

Suite 602

 

200 North River Street
480 Pierce Street
Wilkes-Barre, PA 18711

Yonkers, NY 10705
Attn: John Treglia, CEO

 

 

12.6 Entire Agreement/Force Majeure:

 

12.6.1 This Agreement represents the entire Agreement of the Parties with
respect to the subject matter hereof and supersedes all prior and/or
contemporaneous agreements and understandings, written or oral between the
Parties with respect to the subject matter hereof.

 


--------------------------------------------------------------------------------



 

 

12.6.2 Neither Party shall be liable for any delay or failure to perform
hereunder if such failure or delay is due to a force beyond its control (“force
majeure”) such as flood, pestilence, war, insurrection, shortage of supplies,
labor actions, and the like, so long as performance is resumed promptly after
the conclusion of the force majeure event.

 

12.7 Waiver. Any of the provisions of this Agreement may be waived by the Party
entitled to the benefit thereof. Neither Party shall be deemed, by any act or
omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving Party, and then only to the
extent specifically set forth in such writing. A waiver with reference to one
event shall not be construed as continuing or as a bar to, or waiver of any
right or remedy as to a subsequent event.

 

12.8 No Third Party Beneficiaries

 

12,9 Nothing expressed or implied in this Agreement is intended to confer, nor
shall anything herein confer, upon any Person other than the Parties and the
respective permitted successors or assigns of the Parties, any rights, remedies,
obligations or liabilities whatsoever.

 

12.10 Fees and Expenses

 

12.11 Each Party shall be responsible for the payment of its own costs and
expenses, including attorney’s fees and expenses, in connection with the
negotiation and execution of this Agreement.

 

12.12 Severability. If the application of any provisions of this Agreement to
any particular facts of circumstances shall be held to be invalid or
unenforceable by any court of competent jurisdiction, then: (i) the validity and
enforceability of such provision or provisions as applied to any other
particular facts or circumstances and the validity of other provisions of this
Agreement shall not in any way be affected or impaired thereby; and (ii) such
provision or provisions shall be reformed without further action by the Parties
hereto and only to the extent necessary to make such provision or provisions
valid and enforceable when applied to such particular facts and circumstances.

 

12.13 Counterparts;Facsimiles. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one and the same
instrument. Each Party shall receive a duplicate original of the counterpart
copy or copies executed by it. For purposes hereof, a facsimile copy of this
Agreement, including the signature pages hereto, shall be deemed to be

 


--------------------------------------------------------------------------------



 

 

an original execution copies of this Agreement to one another as soon as
practicable following execution thereof.

12.14 Bookkeepinq,lnspection. CLIENT shall have the right to audit CMHS no more
than twice per 12-month period, and only during reasonable business hours and
upon reasonable notice to CMHS, to determine the accuracy of revenues or the
allocation and payment of fees, as the case may be, owed or paid to CLIENT, or
to determine CMHS compliance with other provisions of the Agreement.

13.

This Agreement is executed this day by the Parties hereto:

 

 

 

ATTEST:

By: /s/Samuel T. Guesto Jr.    
Name: Samuel T. Guesto, Jr.
Title: County Manager for Legislation & Chief Clerk       

Date: April 20,2005

THE COUNTY OF LUZERNE

By: /s/Gregory A. Skrepenak
Name: Gregory A. Skrepenak
Title: Commissioner, Chairman


Date: April 20, 2005

 

WITNESS:


By: /s/Jennifer Ardoline
Name: Jennifer Ardoline
Title: Legal Assistant 

Date: April 26,2005

Comprehensive Healthcare
Solutions, Inc.

By: /s/John Treglia
Name: John Treglia
Title: CEO, Chairman

Date: April 26, 2005

 

 

 

 

EXHIBIT “A”

 


--------------------------------------------------------------------------------



 

 

Exhibit A

The Programs

 

CMHS and CLIENT agree that each program distributed to CLIENT’s residents will
be defined individually thru a signed amendment that will include pricing,
responsibilities, and other items that are not covered in the master agreement.

RxCARD

 

CMHS will provide a Prescription Discount Card and PBM Services

 

CMHS is offering all eligible members the discounted rates for all participating
providers, Members include household dependents under the age of 24.

 

 

 

 